Dissenting Opinion by
Judge DiSalle :
I respectfully dissent. In its Petition for Review of the Board’s Order affirming the Referee’s decision to reinstate compensation benefits, the Employer alleges that “the Referee erred in his decision to Reinstate Compensation because there was no competent evidence to support a finding of increase or recurrence of disability related to the injury of October 18, 1973.” As the majority states, then, the only issue is whether the referee’s finding that claimant’s disability “recurred” on May 19, 1976, is supported by substantial evidence.
As I read the record, there is ample evidence to support the referee’s finding. Dr. Thomas, the orthopedic surgeon who had treated the claimant at the request of the employer’s insurance carrier, testified on behalf of the claimant. He stated that when he first saw the claimant on March 21, 1974, he complained of stiffness and pain in the low back area. At that time, the doctor made a diagnosis of lumbar disc type injury. When he saw the claimant on June 6, 1974 and July 12, 1974, again the claimant’s only complaints were referable to his low back pain. And again, in September of 1974, his examination of the claimant revealed only complaints of low back pain, with no limitation of motion. However, when Dr. Thomas saw the claimant on March 17, 1976, his testimony reveals a significantly different picture.
Q. Did he have complaints at that time?
A. He continued to complain of disabling back pain. Most of the pain was localized to the low back and at that time appeared to be more on the left side.
*277.The past few months he also noted pain in neelc and right shoulder, and the right arm-tended to go to sleep. He thought he had lost some use of the right hand. (Emphasis added.)
Following that last examination, Dr. Thomas had the claimant hospitalized, a myelogram was performed, and the doctor concluded that “he did have a lumbar disc type injury, that he did not have tumor, but that he did have a protruded lumbar disc at L-4, -5, causing some irritation of the nerve on the left side at that level.”1 The doctor’s testimony was corroborated by his letter to the insurance carrier of March 19, 1976 when he reported, “[t]he past few months he has noted some pain in the neck and right shoulder and the right arm tends to go to sleep. He thinks that hé has lost some use of the right hand,” and that of May 14, 1976, when he stated that “[additionally, he is having some symptoms in the right upper extremity with some numbness and paresthesias.”
With respect to the claimant’s testimony, he stated that, at the time of the hearing, in addition to the back pain, he had pain in both knees and numbness in the lower part of both legs. There is absolutely no evidence in the record that he had made these particular complaints before this.2
In view of the above, it is difficult for me to understand the majority’s conclusion that there is no evidence that claimant’s injury is causing him any more difficulty now than it was in 1975. In my judgment, there is very substantial evidence to support file referee’s findings here, and I would affirm the Board’s order of July 14,1977.

 The fact that the claimant has a protruding lumbar disc and that this condition is a result of the original accident is not in dispute.


 Significantly, in his petition for reinstatement dated April 15, 1976, claimant alleges that “in recent visits to the doctor my disability has become more apparent and painful.”